Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggested, in the claimed combination thereof, a coil unit comprising: a housing including a housing body made of metal, and a cover made of resin provided on the housing body; and a ferrite plate, a coil, a shield, and a metal member provided in the housing, the housing body including a metal plate member, the metal plate member including an inside principal surface and an outside principal surface, the cover being provided on a side of the inside principal surface and covering the metal plate member, the ferrite plate including a first principal surface facing the inside principal surface, and a second principal surface located opposite to the first principal surface, the coil being provided on a side of the second principal surface, the shield being provided on a side of the first principal surface, the metal member being adjacent to the coil and provided on the side of the inside principal surface, the shield having an outer peripheral edge including a step portion extending away from the first principal surface, the ferrite plate including an exposed part exposed through the shield by forming the step portion, in a separation direction from an outer peripheral edge of the ferrite plate to the metal member, a length from the outer peripheral edge of the ferrite plate to the metal member being longer than a length of the exposed part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837